Citation Nr: 1624397	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  06-03 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for sleep apnea.  

2.  Entitlement to service connection for a skin disability, to include contact dermatitis, actinic keratosis, and seborrheic keratosis.

3.  Entitlement to service connection for migraines.

4.  Entitlement to service connection for a positive tuberculosis test, claimed as mycobacterium tuberculosis, also claimed as due to an undiagnosed illness or exposure to environmental hazards in the Gulf War.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1988 to May 1992, to include service in Southwest Asia from July 1, 1991 to March 31, 1992.  He also reported a period of service in the Naval Reserves from May 1993 to May 2002.

This matter comes before the Board of Veterans' Appeals on appeal from December 2004, May 2008, and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The claims for service connection for contact dermatitis, actinic keratosis, and seborrheic keratosis were last before the Board in March 2011, when they were remanded for further development.

The issues of entitlement to service connection for sleep apnea, a skin disability, and migraines are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed December 2002 rating decision denied service connection for sleep apnea based on a finding that it was not shown that sleep apnea was incurred in or caused by service
 
2.  Evidence received since the December 2002 rating decision includes lay statements indicating sleep apnea symptoms began during service and raises a reasonable possibility of substantiating the claim.

3.  The Veteran is not shown to have a disability related to a positive tuberculosis test.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for sleep apnea may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Service connection for a positive tuberculosis test is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With respect to the tuberculosis claim, the notice requirements have been met.  An October 2010 letter notified the Veteran of the information needed to substantiate and complete a claim for service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letter prior to the adjudication of that issue, the notice was timely.

Regarding the duty to assist, the Veteran's service medical records and pertinent post-service treatment records have been secured.  The Veteran has not identified any additional records that could be used to support his claim.

The Veteran was provided a VA examination in June 2012.  The Board finds the opinion provides adequate competent evidence to allow the Board to decide the matter, and that no further development of the evidentiary record is necessary with regard to the claim for service connection for a positive tuberculosis test.

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated in this decision.  The Board is satisfied that evidentiary development is complete and that VA's duties to notify and assist are met.  The Veteran is not prejudiced by the Board deciding these claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

New and Material Evidence

The Veteran's original claim of entitlement to service connection for sleep apnea was denied in December 2002 on the basis that there was no evidence sleep apnea was incurred in or caused by service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The decision became final because the Veteran did not initiate an appeal or submit new and material evidence within one year of the determination.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.1103 (2015).

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Since the March 2008 claim to reopen the claim for service connection, the Veteran has submitted numerous lay statements from fellow service members and family members who supported his contention that he had symptoms of sleep apnea during service.  As those statements were submitted after the final December 2008 rating decision and relate to the lacking element of an in-service event, disease, or injury, they are new and material.

Accordingly, new and material evidence having been received, the Board finds that the claim for service connection for sleep apnea is reopened.

Service Connection

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether the requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2015).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

Positive Tuberculosis Test

The Veteran contends he was diagnosed with mycobacterium tuberculosis within one year of separation from service, around 1993.  He stated that after a positive tuberculosis test, a doctor told him he probably acquired it sometime during his wartime service.

On June 2012 infectious diseases examination, the examiner noted the Veteran stated he was treated for six months without side effects.  An April 2011 chest x-ray and June 2011 computerized tomography (CT) scan of the chest were unremarkable.  The examiner declined to make a diagnosis of current tuberculosis and also noted there were no objective signs of residual tuberculosis.

There is no competent evidence that the Veteran has, or that during or contemporary to the pendency of this claim has had, tuberculosis or residuals of tuberculosis.  Without competent evidence of a current disability related to a positive tuberculosis test, there is no valid claim of service connection for tuberculosis.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A lab finding of a positive tuberculosis test would not constitute a disability for VA purposes, but merely a lab finding.  In the absence of showing a current disability of tuberculosis or residuals of tuberculsosis, service connection cannot be granted.  Accordingly, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the claim must be denied..  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea is reopened and to that extent only the claim is granted.

Entitlement to service connection for a positive tuberculosis test is denied.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

The Veteran attended an August 2012 VA skin examination.  After review of the examination report, the Board finds that an additional VA skin examination should be obtained.  In the August 2012 examination, the examiner did not follow the Board's request to acknowledge and discuss the Veteran's report of the onset and continuity of symptoms and recurrences of skin disabilities.  Therefore, the Board finds that the skin conditions examination is incomplete.  38 C.F.R. § 3.310 (2015); Stegall v. West, 11 Vet. App. 268 (1998).

Further, the Veteran has not been provide VA nexus examination with respect to the claim for service connection for migraines.  The service medical records do not indicate any complaints of migraines during service.  However, in a June 2012 statement the Veteran reported complaints of migraines "[e]ver since Desert Storm."  In light of that report, an examination to ascertain the etiology of any diagnosed migraines is necessary.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also finds that the reopened claim for service connection for sleep apnea necessitates an examination to determine whether it is related to service and to consider the lay statements of record.

Accordingly, the case is REMANDED for the following action:

1.  Secure for association with the record updated, to the present, records of all VA or private treatment the Veteran has received for the disabilities on appeal that is not already of record, to specifically includes outstanding VA treatment records from the North Florida/South Georgia Veterans Health System and the Miami VA Healthcare System.

2.  Then, schedule the Veteran for a VA examination by an appropriate clinician to determine the etiology of any diagnosed skin disability, to include contact dermatitis, actinic keratosis, or seborrheic keratosis.  The examiner must review the claim file and should note that review in the report.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any skin disability is related to service.  It is requested that the rationale for the opinion include some discussion regarding the Veteran's report of the onset and continuity of symptoms and recurrences and refer to the symptoms and diagnoses noted in the treatment records, and any lay statements of record.  Detailed reasons for all opinions should be provided.

3.  Schedule the Veteran for a VA examination by an appropriate clinician to determine the etiology of claimed migraines.  Based on the record, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any migraines or headache disability are related to service.  It is requested that the rationale for the opinion include some discussion regarding the Veteran's report of experiencing migraines "[e]ver since Desert Storm."  Detailed reasons for all opinions should be provided.

4.  Then, schedule the Veteran for a VA examination by an appropriate clinician to determine the etiology of any sleep apnea.  The examiner must review the claim file and should note that review in the report.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any sleep apnea is related to service.  It is requested that the rationale for the opinion include some discussion regarding the Veteran's report of the onset and continuity of symptoms and discuss the lay statements of record regarding symptoms during and after service.  Detailed reasons for all opinions should be provided.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


